DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Reply was filed 17 June 2021.  The amendments to the claims, abstract, and title have been entered.  Claims 1-29 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 1 is objected to because of informalities.  Claim 1 refers to a “Sterling” engine.  Certain dependent claims correctly refer to a “Stirling” engine.  The abstract and title also refer to a “Stirling” engine.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
Claims 1-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1
The phrase “a steam generator provided to inside of the nuclear reactor vessel” is unclear.  The phrase refers to a function when an apparatus is being claimed.  The wording “provided to” causes confusion, and appears to be unnecessary.
It is unclear what constitutes a “large-scale feedwater system”, especially with regards to a non large-scale feedwater system.  The dividing boundary between a large-scale feedwater system and a non large-scale feedwater system is unknown.  
It is unclear what constitutes a “large-scale turbine”, especially with regards to a non large-scale turbine.  The dividing boundary between a large-scale turbine and a non large-scale turbine is unknown.
It is unclear what constitutes “electric power on a small-scale”, especially with regards to electric power on a non small-scale.  The dividing boundary between small-scale electric power and a non small-scale electric power is unknown.
The claims do not sufficiently allow the public to be informed of all required definite boundaries.  Rather, the boundaries of what would constitute infringement are unknown.

Claim Rejections - 35 USC § 103
Claims 1-8, 17, and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 101570080B1) in view of Jeong (KR 2009-0105540).
Kim was published 19 November 2015.  The below citations to Kim are to paragraphs in US 2018/0233240, which is an equivalent English version of Kim.  

Claim 1
Kim discloses (e.g., Figure 13A): a nuclear reactor vessel (11, 12); feedwater system (11, 13); steam generator (17) inside the nuclear reactor vessel; turbine (14); and a nuclear reactor cooling and power generation system.  The nuclear reactor cooling and power generation system includes a heat exchange section (1311) and a Sterling engine (1370).  The feedwater system (11) receives heat generated from the reactor core (18).  A fluid (e.g., containment air and/or water) inside the heat exchange section (1311) indirectly receives heat from the core (18) via the feedwater system (11) and the containment atmosphere.  The Sterling engine uses the energy of the fluid, whose temperature has increased while receiving the heat of the nuclear reactor.  
Kim’s Sterling engine produces electric power during both normal and accident conditions [0262, 0401, 0423], as best understood.  Nevertheless, Jeong shows that it is well known in the art to employ a nuclear reactor with a sterling engine (20) to produce electric power during normal conditions.  For example, see Jeong at paragraphs [0042]-[0044] and Figures 2-3.  
If necessary, modification of Kim to have employed the Sterling engine to have produced electric power during normal conditions, as suggested by Jeong, would have been obvious to one of ordinary skill in the art.  For example, the skilled artisan would recognize that Kim’s Sterling engine can be employed to charge batteries, which is desired by Kim [0160-0163 and 0166], so they are fully charged prior to an accident.  Kim’s nuclear reactor would provide a sufficient heat source for the Sterling engine during both accident and normal operations.  The result of the modification to Kim would have been predictable to the skilled artisan.

Claims 2-4
Kim discloses storing electrical energy from a sterling engine (470) into an emergency battery (e.g., [0245-0248] and Figure 4).  
Claim 5
Kim discloses that the emergency battery power can be used for operation of monitoring and management of a passive safety system during a nuclear accident (e.g., [0248]).  
Claims 6-7
Nuclear power plants (and components thereof) inherently have/require a seismic category I, II or III and a safety class 1, 2 or 3.  
Claim 8
Kim discloses a discharge section (e.g., 1332, 1333).
Claim 17
Kim discloses employing a first system fluid to transfer heat received from the core (18) to a second system fluid through a steam generator (17).  The first system of the nuclear power plant (100) receives heat directly from the core (18) to cool the core (18) (e.g., [0168-0170] and Figure 14).
Claim 22
Nuclear power plants inherently have/require a core catcher.  Nevertheless, Kim’s nuclear reactor core is housed in a containment vessel [0089] and a reactor/pressure vessel, both of which read on a core catcher.

Claims 23-24
	Kim discloses employing a Sterling engine (170) to convert mechanical energy generated by a power generation section into electrical energy.
Jeong shows that it is well known in the art to have a sterling engine comprise a transmission mechanism (25), a cylinder (26) comprising a piston, and an electricity generation section (40) (e.g., [0042], [0047] and Figure 3).  Modification of Kim to have equipped the Sterling engine with such conventional engine feature would have been obvious to one of ordinary skill in the art. 
Claim 25
Kim discloses employing a sterling engine (170) that includes a regenerative heat exchanger (1740).  The regenerating heat exchanger stores the heat of the working gas when the working gas flows from a high temperature portion (1711) to a low temperature portion (1712).  The regenerating heat exchanger transfers stored heat to the working gas when the gas returns from the low temperature portion (1712) to the high temperature portion (1711).  For example, see Kim at [0115-0119]. 
Claims 26-27
Kim discloses employing a fan (113) with a power transmission portion of a sterling engine, and have a cooling fluid comprise air (e.g., [0129]).  
Claims 28-29
Kim discloses employing a condensate cooling water storage unit (714, 1324, 1341) for moving and storing cooling water by gravity or pump power into a heat exchanger (e.g., [0299-0300] and Figure 7).


Claims 9-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 101570080B1) in view of Jeong (KR 2009-0105540) as applied to claims 1, 8, and 17 above, and further in view of du Pre (US 4,052,854) and Sato (US 8,559,583).
Claims 9-10
du Pre shows that it is well known in the art to employ a heat exchange section (12, 14) that surrounds at least a part of the reactor vessel (11).  The Sterling engine removes heat from the reactor vessel.  The skilled artisan would understand that a Sterling engine could be interfaced with any available heat source, including a part of a reactor vessel.  Thus, modification of Kim to have employed a heat exchange section that surrounds at least a part of the reactor vessel to provide additional heat transfer therefrom, as suggested by du Pre, would have been obvious to one of ordinary skill in the art.
Claims 11-12 and 18-19
Kim shows that it is well known in the art to employ cooling water storage (1451) to cool a reactor vessel (e.g., [0410-0413] and Figure 4).  The cooling water storage tank (1451) reads on an in-containment refueling water storage tank.  Nevertheless, Sato shows that it is well known in the art to use an IRWST to supply refueling water to cool a reactor vessel (e.g., col. 1, lines 45-52).  Modification of Kim to have employed an IRWST to supply water to cool the reactor vessel during an accident, as suggested by Sato, would have been obvious to one of ordinary skill in the art.

Claims 13-16
The skilled artisan would understand that it is conventional in the art to coat a reactor vessel to prevent corrosion.  Modification of Kim to have employed conventional corrosion preventing coatings where needed would have been obvious to one of ordinary skill in the art.
Claims 20-21
du Pre shows that it is well known in the art to employ a Sterling engine (10) with an evaporator section (14, 15), which exchanges heat with the heat exchange section.  The evaporator section provides for efficient heat transfer.  Modification of Kim to have employed the Sterling engine with an evaporator section to provide efficient heat transfer, as suggested by du Pre, would have been obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
Claims 1-10, 17, 20-22, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 101570080B1) in view of du Pre (US 4,052,854).
Claim 1
Kim discloses (e.g., Figure 13A): a nuclear reactor vessel (11, 12); feedwater system (11, 13); steam generator (17) inside the nuclear reactor vessel; turbine (14); and a nuclear reactor cooling and power generation system.  The nuclear reactor cooling and power generation system includes a heat exchange section (1311) and a Sterling engine (1370).  The feedwater system (11) receives heat generated from the reactor core (18).  A fluid (e.g., containment air and/or water) inside the heat exchange 
Kim’s Sterling engine produces electric power during both normal and accident conditions [0262, 0401, 0423], as best understood.  Nevertheless, du Pre shows that it is well known in the art to employ a Sterling engine (10) with a nuclear reactor vessel (11) to produce electric power during normal conditions.
If necessary, modification of Kim to have employed the Sterling engine to have produced electric power during normal conditions, as suggested by du Pre, would have been obvious to one of ordinary skill in the art.  For example, the skilled artisan would recognize that Kim’s Sterling engine can be employed to charge batteries, which is desired by Kim [0160-0163 and 0166], so they are fully charged prior to an accident.  Kim’s nuclear reactor would provide a sufficient heat source for the Sterling engine during both accident and normal operations.  The result of the modification to Kim would have been predictable to the skilled artisan.
Claims 2-4
Kim discloses storing electrical energy from a sterling engine (470) into an emergency battery (e.g., [0245-0248] and Figure 4).  
Claim 5
Kim discloses that the emergency battery power can be used for operation of monitoring and management of a passive safety system during a nuclear accident (e.g., [0248]).  

Claims 6-7
Nuclear power plants (and components thereof) inherently have/require a seismic category I, II or III and a safety class 1, 2 or 3.  
Claim 8
Kim discloses a discharge section (e.g., 1332, 1333).
Claims 9-10
du Pre shows that it is well known in the art to employ a heat exchange section (12, 14) that surrounds at least a part of the reactor vessel (11).  The Sterling engine removes heat from the reactor vessel.  The skilled artisan would understand that a Sterling engine could be interfaced with any available heat source, including a part of a reactor vessel.  Thus, modification of Kim to have employed a heat exchange section that surrounds at least a part of the reactor vessel to provide additional heat transfer therefrom, as suggested by du Pre, would have been obvious to one of ordinary skill in the art.
Claim 17
Kim discloses employing a first system fluid to transfer heat received from the core (18) to a second system fluid through a steam generator (17).  The first system of the nuclear power plant (100) receives heat directly from the core (18) to cool the core (18) (e.g., [0168-0170] and Figure 14).
Claims 20-21
du Pre shows that it is well known in the art to employ a Sterling engine (10) with an evaporator section (14, 15), which exchanges heat with the heat exchange section.  The evaporator section provides for efficient heat transfer.  Modification of Kim to have 
Claim 22
Nuclear power plants inherently have/require a core catcher.  Nevertheless, Kim’s nuclear reactor core is housed in a containment vessel [0089] and a reactor/pressure vessel, both of which read on a core catcher.  
Claims 28-29
Kim discloses employing a condensate cooling water storage unit (714, 1324, 1341) for moving and storing cooling water by gravity or pump power into a heat exchanger (e.g., [0299-0300] and Figure 7). 

Claims 11-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 101570080B1) in view of du Pre (US 4,052,854) as applied to claims 9 and 17 above, and further in view of Sato (US 8,559,583).
Claims 11-12 and 18-19
Kim shows that it is well known in the art to employ cooling water storage (1451) to cool a reactor vessel (e.g., [0410-0413] and Figure 4).  The cooling water storage tank (1451) reads on an in-containment refueling water storage tank.  Nevertheless, Sato shows that it is well known in the art to use an IRWST to supply refueling water to cool a reactor vessel (e.g., col. 1, lines 45-52).  Modification of Kim to have employed an IRWST to supply water to cool the reactor vessel during an accident, as suggested by Sato, would have been obvious to one of ordinary skill in the art.
Claims 13-16
The skilled artisan would understand that it is conventional in the art to coat a reactor vessel to prevent corrosion.  Modification of Kim to have employed conventional corrosion preventing coatings where needed would have been obvious to one of ordinary skill in the art.

Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 101570080B1) in view of du Pre (US 4,052,854) as applied to claim 1 above, and further in view of Jeong (KR 2009-0105540).
Claims 23-24	
Kim discloses employing a Sterling engine (170) to convert mechanical energy generated by a power generation section into electrical energy.
Jeong shows that it is well known in the art to have a sterling engine comprise a transmission mechanism (25), a cylinder (26) comprising a piston, and an electricity generation section (40) (e.g., [0042], [0047] and Figure 3).  Modification of Kim to have equipped the Sterling engine with such conventional engine feature would have been obvious to one of ordinary skill in the art.
Claim 25
Kim discloses employing a sterling engine (170) that includes a regenerative heat exchanger (1740).  The regenerating heat exchanger stores the heat of the working gas when the working gas flows from a high temperature portion (1711) to a low temperature portion (1712).  The regenerating heat exchanger transfers stored heat to 
Claims 26-27
Kim discloses employing a fan (113) with a power transmission portion of a sterling engine, and have a cooling fluid comprise air (e.g., [0129]).  


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Most of the arguments, especially those involving Kim, have been addressed in the above prior art rejections.  
Applicant also argues that none of the cited references disclose “a nuclear reactor cooling and power generation system including a heat exchange section . . . formed to receive heat from the large-scale feed water system that has received heat generated from the core inside the nuclear reactor vessel” (Reply at page 16, first paragraph).  The examiner notes that the “receive heat of the large-scale feedwater system” and “received heat generated from a core” wording in claim 1 does not require any direct contact to receive the heat.  Rather, the wording allows for indirectly receiving the heat (via other reactor components).  All reactor components receive heat that originates from the reactor core.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.




Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646